— Order, Supreme Court, New York County, entered December 6, 1978, modified, on the law, to strike therefrom the first and second decretal paragraphs thereof, substituting therefor a decretal paragraph granting the motion for summary judgment of plaintiff-appellant-respondent and denying the cross motion of defendant-respondent-appellant and otherwise affirmed, without costs and without disbursements. Suit was for late charges on unpaid gas and electric bills. Special Term granted summary judgment for the second category only. The charge imposed for late payments is neither a penalty nor a service charge, is neither unreasonable nor other than compensatory, nor is it excessive as to the practice of compounding by adding outstanding interest for each period to the prior debt. In any event, its reasonableness is for the Public Service Commission to decide. (Cardone v Consolidated Edison Co. of N. Y., 197 Mise 188, 191, affd 276 App Div 1068.) The distinction made by Special Term between late charges imposed on indebtedness for gas and those for electricity, based on subdivision 6 of section 65 of the Public Service Law, is without validity, and summary judgment should have been granted for the former as well as the latter. Concur — Sandler, J. P., Lane, Markewich, Lupiano and Bloom, JJ.